Citation Nr: 0946228	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for right knee/leg 
disability, on a direct basis and as secondary to service 
connected osteoarthritis of the left knee.  

Entitlement to service connection for right ankle disability, 
on a direct basis and as secondary to service connected 
osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1990 to March 1992, with additional periods of 
service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which in pertinent part, the benefits 
sought on appeal were denied.  

In July 2008, the Board remanded the Veteran's appeal to the 
Appeals Management Center (AMC), in Washington, DC for 
further evidentiary development and completion of due process 
requirements.  In October 2009, the Veteran's case was 
returned to the Board for further appellate review.  

For the reasons set forth below, this appeal is, once again, 
being REMANDED to the RO via the AMC.  VA will notify the 
Veteran if further action is required.  


REMAND

As previously noted herein, in July 2008, the Board remanded 
the Veteran's appeal for further evidentiary development and 
completion of due process requirements.  Unfortunately, the 
Board finds that only some of the requested actions were 
completed and that, as such, further clarification of the 
medical opinions rendered at the September 2008 VA 
examination is warranted.  

Initially, the Board notes that the Veteran claims 
entitlement to service connection for right knee/leg and 
right ankle disabilities-on direct bases and as secondary to 
the service-connected osteoarthritis of his left knee.  A 
review of the service treatment records shows that the 
Veteran injured his left knee in October 1990 when he was hit 
by the bumper of a forward moving vehicle.  Subsequent 
service treatment records show that the Veteran was treated 
for chondromalacia of his right knee in October 1991 and that 
he complained of right knee pain, which he associated with 
the October 1990 trauma, in November 1991.  However, an 
examination conducted in November 1991 (prior to the March 
1992 discharge) demonstrated that his lower extremities were 
normal.  There was no indication of any right knee/leg or 
right ankle disability shown at that time.  

Indeed, the first post-service medical evidence of a right 
knee disability comes from a September 1992 VA examination 
report where the Veteran's left knee was evaluated.  
According to the examination report, the examiner noted that 
the Veteran reported that his right knee "pops all the 
time."  Also, the first medical evidence of a right ankle 
disability is shown in a December 2005 private medical 
treatment record, where the Veteran was diagnosed with mild 
degenerative arthritis in his right ankle. 

Additionally, at a March 2006 VA examination, the examiner 
found that the Veteran's right knee and right ankle 
disabilities were not related to the service-connected 
osteoarthritis of his left knee.  The March 2006 examiner, 
however, failed to provide an opinion on whether the 
disabilities were aggravated by the left knee osteoarthritis.  
The Board noted this deficiency in the July 2008 remand and 
instructed the RO/AMC to schedule the Veteran for a VA 
examination to determine the nature and etiology of the 
Veteran's right knee/leg and right ankle disabilities.  In 
particular, the examiner was asked to provide an opinion as 
to whether any right knee leg disability or right ankle 
disability was aggravated by the service-connected left knee 
osteoarthritis.

Pursuant to the Board's July 2008 remand, the Veteran 
underwent VA examination of his right knee and right ankle in 
September 2008.  According to the examination report, the 
examiner acknowledged the Veteran's medical history and 
stated that "original x-rays of bilateral knees during the 
service do show evidence of preexisting mild to moderate 
degenerative arthritis of bilateral knees."  [It is noted 
that a review of the Veteran's claims folder, and in 
particular, the service treatment records, do not reveal an 
inservice x-ray report of the Veteran's right knee.  There 
is, however, an October 1990 x-ray report for the left knee.]  
The September 2008 VA examiner diagnosed the Veteran with 
moderate to severe degenerative arthritis of the right knee 
and mild degenerative arthritis of the right ankle.  In 
addition, the examiner provided the following medical 
opinion:  

[T]he veteran does have evidence of pervious 
bilateral degenerative arthritis of the knees as 
documented on his in-service evaluation x-ray.  
This is a chronic condition.  Based on this fact 
along with the injury that he sustained, primarily 
to the left knee, which did resolve initially, it 
is less likely than not that his right knee and 
right ankle conditions are related o his service-
connected osteoarthritis of the left knee.  While 
injury to the left knee may have led to 
exacerbation of the right knee and ankle symptoms, 
any reference to permanent worsening of his 
underlying degenerative condition based on service 
connection would be merely speculative as this is a 
preexisting and chronic condition.  

The Board believes further clarification of the 2008 VA 
medical opinion is warranted.  In particular, the Veteran 
should be accorded an opportunity to undergo a new VA 
examination by a different examiner (than the one who had 
conducted the September 2008 evaluation).  The purpose of the 
new examination is to determine the etiology of the Veteran's 
current right knee/leg and right ankle disabilities.  Of 
particular importance to the Board is the fact that the 
September 2008 VA examiner based his conclusions, at least in 
part, on the unsupported radiographic evidence of arthritis 
of the Veteran's right knee during service.  

Prior to sending the claims folder to the VA examiner, the 
RO/AMC is instructed to ensure that the claims folder 
contains all the Veteran's service treatment records.  This 
should include submitting a request to the Records Management 
Center (RMC), National Personnel Records Center (NPRC), the 
Army Reserve Office, or any other appropriate records 
repository to which pertinent service medical records may 
have been sent, and obtain any outstanding records.

Additionally, the Board notes that an April 2003 VA 
examination report indicates that the Veteran sought knee 
treatment in 1991 at a VA medical facility in Wisconsin.  A 
review of the record does not show that any attempt has been 
made to obtain those treatment records.  As such, the RO/AMC 
is instructed to ask the Veteran provide any information 
pertaining to outstanding treatment, in particular, any VA 
treatment record 1991, and obtain any outstanding records.  

Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
notification letter did not include the criteria necessary 
for the grant of the service connection claims on appeal on a 
direct basis.  Only the requirements for secondary service 
connection claims were included in the August 2008 letter.  
Thus, on remand, a corrective letter should be furnished to 
the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran 
a corrective VCAA notice letter pertaining 
to the issues on appeal.  Such 
notification must include the criteria 
necessary to substantiate his service 
connection claims on both direct and 
secondary bases.  

2.  The RO/AMC should contact the Records 
Management Center, National Personnel 
Records Center (NPRC), the Army Reserve 
Office, or any other appropriate records 
repository to which pertinent service 
medical records may have been sent, and 
obtain any outstanding records.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R.  § 3.159(c)(2), the RO/AMC 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  

If more details are required to conduct 
such search, the Veteran should be asked 
to provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

3.  The RO/AMC should also ask the Veteran 
to identify any outstanding records of 
pertinent VA and private treatment, and 
obtain those records.  In particular, the 
RO/AMC should ask the Veteran for any 
information pertaining to any knee or 
ankle treatment sought in 1991 at a VA 
medical facility in Wisconsin.  If any 
identified records cannot be obtained, a 
memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.

4.  After all available records have been 
obtained, the RO/AMC should schedule the 
Veteran for a VA examination by an 
examiner different than the one who had 
conducted the September 2008 examination.  
The purpose of the new examination is to 
determine the nature and etiology of any 
right knee/leg disability and right ankle 
disability that the Veteran may have.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All pertinent findings shown 
on examination should be noted in the 
evaluation report.  

For any right knee/leg and right ankle 
disability shown on examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any diagnosed right 
knee/leg disability and/or right ankle 
disability is(are) etiologically related 
to active service or was(were) caused or 
aggravated by the service-connected 
osteoarthritis of the left knee.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

5.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  In the 
event that any claim is not resolved to 
the satisfaction of the Veteran, he should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until further notice.  The Board will 
take this opportunity to advise the Veteran that the conduct 
of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


